ec fo NY A tra &

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:20-mc-80176-EMC Document5 Filed 10/05/20 Page 1 of 2

 

SERGENIAN ASHBY LLP

 

Joseph R. Ashby (SBN 248579)

joseph@sergenianashby.com OCT 0'5 2020
1055 West Seventh Street, 33 Floor SuSANY. soon

Los Angeles, CA 90017 wont US. Distich Gouny
Telephone: (323) 318-7771 "BAN SOF CALC Ru,

Attorneys for Applicant Olegs Fils
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

  

SAN JOSE DIVISION
IN RE APPLICATION OF
OLEGS FILS,
[PROPOSED] ORDER
Applicant, AUTHORIZING DISCOVERY FOR

USE IN FOREIGN PROCEEDINGS

For Order Authorizing Discovery For ER 28 U.S.C. § 1782
Use In Foreign Proceedings Under 28

U.S.C. § 17 [Filed Concurrently with Ex Parte

Application for the Issuance of
Subpoenas Duces Tecum Pursuant to 28
US.C. § 1782]

 

 
ho

Oo fo NY DBA AH SF W

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:20-mc-80176-EMC Document5 Filed 10/05/20 Page 2 of 2

PROPOSED ORDER
Before the Court is the Ex Parte Application for the Issuance of a Subpoena Duces Tecum
Pursuant to 28 U.S.C. § 1782 to Specialized Helicopters, Inc., Hyatt Corporation, Hyatt Carmel
Highlands also known as Highlands Inn, Inc., Burst + Bloom, SommPicks, LLC, Benchmark Wine
Group, Inc., and Belmont Wine Exchange, LLC, filed by Applicant Olegs Fils, (the
“A pplication”). Having considered the Application and all related papers and arguments, the Court
ORDERS as follows:
1. The Application is hereby GRANTED, and
2. Applicant, through California counsel, is hereby authorized to serve document
subpoenas to Specialized Helicopters, Inc., Hyatt Corporation, Hyatt Carmel Highlands
also known as Highlands Inn, Inc., Burst + Bloom, SommPicks, LLC, Benchmark
Wine Group, Inc., and Belmont Wine Exchange, LLC in substantially the form as
attached as Exhibits 11 to 17 to the Declaration of Joseph R. Ashby, subject to
completing logistical details, such as the return date, in compliance with the Federal
Rules of Civil Procedure.
3. The Court further authorizes Applicant’s California counsel to issue, sign, and date the
subpoenas substantially in the form as attached as Exhibits 11 to 17 to the Declaration
of Joseph R. Ashby, subject to the logistical details being complete consistent with this

Order.

IT IS SO ORDERED.

Dated:

 

United States District Judge
